Exhibit 10.2

 

AMENDMENT

TO THE

AMENDED AND RESTATED INDENTURE

 

AMENDMENT TO THE AMENDED AND RESTATED INDENTURE, dated as of February 1, 2006
(this “Amendment”), by and between CHASE ISSUANCE TRUST, (formerly known as Bank
One Issuance Trust), a statutory business trust organized under the laws of the
State of Delaware (the “Issuing Entity”), having its principal office at c/o
Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware
19890-1600, and WELLS FARGO BANK, NATIONAL ASSOCIATION (formerly known as Wells
Fargo Minnesota Bank, National Association), a national banking association, in
its capacity as Indenture Trustee (the “Indenture Trustee”).

 

WHEREAS, the Issuing Entity and Indenture Trustee have heretofore executed and
delivered an Indenture, dated as of May 1, 2002 (as amended, supplemented or
otherwise modified, the “Original Indenture”);

 

WHEREAS, the parties hereto have heretofore executed and delivered an Amended
and Restated Indenture, dated as of October 15, 2004 (as amended, supplemented
or otherwise modified, the “Agreement”);

 

WHEREAS, Section 9.01 of the Agreement provides that the Issuing Entity, without
the consent of the Indenture Trustee, the Collateral Agent or any of the
Noteholders, may amend the Agreement upon delivery of an Issuing Entity Tax
Opinion for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, the Agreement or of modifying in any
manner the rights of the Holders of the Notes under the Indenture, any Indenture
Supplement or any Asset Pool Supplement; provided, however, that (i) the Issuing
Entity shall deliver to the Indenture Trustee, the Collateral Agent and the
Owner Trustee an Officer’s Certificate to the effect that the Issuing Entity
reasonably believes that such amendment will not have an Adverse Effect and is
not reasonably expected to have an Adverse Effect at any time in the future and
that such amendment does not adversely affect the rights, duties, benefits,
protections, privileges or immunities of the Indenture Trustee or the Collateral
Agent and (ii) each Note Rating Agency confirms in writing that such amendment
will not cause a Ratings Effect;

 

WHEREAS, each of the Indenture Trustee and the Collateral Agent has received an
Issuing Entity Tax Opinion; and each of the Indenture Trustee, the Collateral
Agent and the Owner Trustee has received (i) an Officer’s Certificate to the
effect that the Issuing Entity reasonably believes that this Amendment will not
have an Adverse Effect and is not reasonably expected to have an Adverse Effect
at any time in the future and that this Amendment does not adversely affect the
rights, duties, benefits, protections, privileges or immunities of the Indenture
Trustee or the Collateral Agent and (ii) from each Note Rating Agency,
confirmation in writing that this Amendment will not cause a Ratings Effect; and

 

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Issuing Entity and the Indenture Trustee are executing and
delivering this Amendment in order to amend the provisions of the Agreement in
the manner set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement, or if not therein, the Indenture.

 

SECTION 1. Amendment to Section 1.01. Section 1.01 of the Agreement is hereby
amended to delete the definition of “Issuer” and replace it with the following:

 

“Issuing Entity” means Chase Issuance Trust, as Delaware statutory trust.

 

SECTION 2. Section 12.12. A new Section 12.12 shall be added and shall read as
follows:

 

Section 12.12 No Asset Pool Other Than Asset Pool One

 

Notwithstanding anything to the contrary herein or in any other Transaction
Document (as such term is defined in the Transfer and Servicing Agreement),
there shall be no Asset Pool other than Asset Pool One designated or established
pursuant to any of the Transaction Documents.

 

SECTION 3. Replacement of Terms. All occurrences of the term “Issuer” in the
Agreement shall be replaced with the term “Issuing Entity.” All such
replacements shall be applicable for the singular, plural and possessive forms
of the respective terms thereof.

 

SECTION 4. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment, shall be read, taken and construed as one and the
same instrument.

 

SECTION 5. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

 

SECTION 6. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE ISSUANCE TRUST,

as Issuing Entity By:   WILMINGTON TRUST COMPANY,     not in its individual
capacity but solely as Owner Trustee on behalf of the Issuing Entity By:  

/s/ Joann A. Rozell

--------------------------------------------------------------------------------

Name:   Joann A. Rozell Title:   Assistant Vice President WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Cheryl Zimmerman

--------------------------------------------------------------------------------

Name:   Cheryl Zimmerman Title:   Assistant Vice President

 

Amendment - A&R Indenture

Signature Page